DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
A complete action on the merits of claims 1-15 follows below. 
                                      Information Disclosure Statement
The information disclosure (IDS) submitted on 06/12/2019 and 11/02/2020 has been considered by the examiner.
Priority
 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994).
11/733,709 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The disclosure of Application No. 11/733,709 lacks adequate support for the limitations “wherein the control unit automatically directs the compressed gas alternately to the first compressive-therapy device and the second compressive-therapy device such that the first treatment modality and the second treatment modality are delivered in an alternative fashion” (Claim 1). 
Accordingly, claims 1-15 are given the priority date of 07/29/2015.
Claim Objections
Claims 4-5, 9, 10, 13 are objected to because of the following informalities:  
In claims 4-5 amend the limitation “a thermal treatment device” to recite –the thermal treatment blanket--.
In claims 9 and 10 amend “the compressive-therapy treatment device” to recite –the first compressive-therapy treatment device—or –the second compressive-therapy treatment device.—
In claim 13 amend “the second portion” to recite –the second air-tight inflatable portion.--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parish (2009/0069731).
Regarding claim 1, Parish teaches a deep-vein thrombosis (DVT) therapy system comprising: 
a control unit adapted to heat and cool a heat-transfer liquid and to provide a compressed gas (control unit 4 [0014] line 5);
a thermal-treatment blanket, fluidly coupled to the control unit via  first set of connector tubes (502,504), the thermal treatment blanket adapted to receive the heat-transfer liquid from the control unit and to send the heat transfer liquid back to the control unit (blanket 8 includes fluid bladder 514 );
a first compressive-therapy treatment device integrated with the thermal-treatment blanket and fluidly coupled to the control unit via a second set of connector tubes, the first compressive-therapy treatment device adapted to utilize the compressed gas from the control unit to deliver a first treatment modality (blanket 8 further includes gas bladder 514, Fig. 5);
a second compressive-therapy device fluidly coupled to the control unit and adapted to receive pulses of the compressed gas from the control unit so as to deliver a second treatment modality (33 or a first DVT compression device; claim 1); and 
wherein the control unit automatically directs the compressed gas alternately to the first compressive-therapy device and the second compressive-therapy device such 
Regarding claim 2, Parish teaches the limitations of claim 1 and wherein the control unit comprises a heat-transfer liquid reservoir (200).
Regarding claim 3, Parish teaches the limitations of claim 2 and wherein the heat-transfer liquid reservoir is bypassed unless the DVT therapy system requires additional heat-trasnfer liquid ([0057] lines 24-26).
Regarding claim 4, Parish teaches the limitations of claim 1, wherein the control unit is adapted to heat the heat-transfer liquid from approximately 49°F to approximately 105°F with a thermal treatment device connected to the control unit and applied to an individual with an ambient temperature of approximately 77°F within a 10-minutes period ([0056] lines 12-15).
Regarding claim 5, Parish teaches the limitations of claim 1, and wherein he control unit is adapted to cool the heat-transfer liquid from approximately 105°F to approximately 49°F with a thermal treatment device connected to the control unit and applied to an individual with an ambient temperature of approximately 77°F with a 20-minute period ([0056] lines 16-20). 
Regarding claim 6, Parish teaches the limitations of claim 1, wherein the control unit is adapted to cool the heat transfer fluid from approximately 37°F within a 90-minute period in an ambient temperature of approximately 77°F ([0056] line 20). 
Regarding claim 7, Parish teaches the limitations of claim 4 wherein the control unit is adapted to provide compressed gas at a pressure of at least 25 mmHg greater than ambient atmospheric pressure ([0056] line 21).

Regarding claim 9, Parish teaches the limitations of claim 1 wherein the control unit is adapted to generate pressure within the compressive-therapy treatment device in the range of approximately about 0 mmHg to approximately 150 mmHg (claim 20). 
Regarding claim 10, Parish teaches the limitations of claim 1 wherein the control unit comprises at least two outlets adapted to receive the second set of connector tubes to facilitate flow of compressed gas between the control unit and the compressive-therapy treatment device (tube 500 in Fig. 14 and tube that extend from the ankle wrap in Fig. 9 provide for compressed gas).
Regarding claim 11, Parish teaches the limitations of claim 1, wherein the thermal-treatment blanket is adapted to be secured around a knee area of an individual (Fig. 9 [0050] thermal and compression therapy may be provided to a knee).
Regarding claim 12, Parish teaches the limitations of claim 1, wherein the thermal-treatment blanket is secured to the knee area of an individual by at least one hook-and-loop fastener ([0054] Fig. 18C).
Regarding claim 13, Parish teaches the limitations of claim 1, wherein the second compressive-therapy device comprises a contoured foot wrap adapted to be secured around a foot of an individual (Fig. 9), the contoured foot wrap comprising:

9elongated strap formed from both the upper and lower sheets, the elongated strap being adapted to wrap around an individual’s ankle (1106);
a second air-tight inflatable portion, attached to the first air-tight inflatable portion, the second air-tight inflatable portion having two longer sides that are relatively pinched at a location in the middle of the longer sides and two shorter sides and being formed from the upper and lower sheets (1108)
a first hook-and-loop fastener on a distal end on the first portion at a location away from the second portion (1116, [0052]);
a second hook-and-loop fastener disposed on an edge of the second portion, the second hook-and-loop fastener adapted to mate with the first hook-and-loop fastener to secure the contoured foot wrap to the individual’s foot for subsequent compressive therapy (1114, [0052]);
an inlet located on the lower sheet to facilitate the intake and exhaust of air (1118); and 
wherein the contoured foot wrap is adapted to be applied to either a left or a right foot (the device is capable of being wrapped around either the left or right foot). 
Regarding claim 14, Parish teaches the limitations of claim 1 and wherein the second compressive-therapy device comprises a calf wrap adapted to be secured around a calf of an individual (Figs 18a-18d), the calf wrap comprising:

a first weld and a second weld located symmetrically about the center of the first sheet and the second sheet (1812, 1814);
a third weld and a fourth weld extending from the first and second welds respectively to create an ‘S’ shaped portion disposed in the center of the first and second welds (1816, 1818); and 
an inlet for the receipt of the compressed air from the control unit, the inlet allowing the compressed air to inflate the ‘S’ shaped portion to facilitate gradient compressive treatment of the individual’s calf (1822). 
Regarding claim 15, Parish teaches the limitations claim 1 and wherein the thermal-treatment blanket comprises an air-tight bladder to enable simultaneous thermal and compressive treatment ([0047]).
Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794